      Case 2:18-cr-00464-SMB Document 63-1 Filed 01/24/19 Page 1 of 1




 1
                          IN THE UNITED STATES DISTRICT COURT
 2
                                 FOR THE DISTRICT OF ARIZONA
 3
     United States of America,                  Case No. CR-18-00464-PHX-SPL-(BSB)
 4
 5                 Plaintiff,                   [PROPOSED] ORDER GRANTING FIRST
                                                MOTION TO CONTINUE ANCILLARY
 6                                              HEARING
            vs.
 7
 8   Carl Allen Ferrer,
 9
                   Defendant.
10
11          Before the Court is Movant’s First Motion to Continue Ancillary Hearing (Doc.
12
     ___). Having considered the Movant’s request,
13
14          IT IS ORDERED that the First Motion to Continue Ancillary Hearing is granted.

15   The hearing on Movant’s Petition for Determination of Third Party Interest in Property
16
     Subject to Forfeiture presently set for January 25, 2019 at 9:30 a.m. is vacated and reset
17
18   for ____________________ in Courtroom 501, 401 West Washington Street, Phoenix, AZ

19   85003 before the Honorable Steven P. Logan.
20
            IT IS FURTHER ORDERED that excludable delay under 18 U.S.C. § 3161(h)
21
     will not result from the grant of this Order.
22
23
24   DATED this _____ day of _________________ 2019.
25
                                                _________________________________
26                                              Honorable Steven P. Logan
27                                              United States District Judge

28


                                                     1
